[LOGO OMITTED] EXHIBIT News Release Contact: N. William White President and Chief Executive Officer (502) 753-0500 1st Independence Financial Group, Inc. Announces Second Quarter Results LOUISVILLE, KENTUCKY (July 30, 2008) - 1st Independence Financial Group, Inc. (“1st Independence”)(NASDAQ:FIFG), the holding company of 1st Independence Bank, Inc. (“1st Bank”), today reported a second quarter unaudited 2008 net loss of ($1.5) million, or ($0.76) per diluted share, compared with a net loss of ($0.1) million, or ($0.05) per diluted share, in the first quarter of 2008 and net income of $0.1 million, or $0.06 per diluted share, for the same period in 2007.The net loss for the second quarter was primarily attributable to a total loan loss provision expense of $2.4 million before taxes in the second quarter of 2008 and the payment of $325,000 before taxes made in connection with the settlement of a lease dispute as previously disclosed by 1st Independence in its Form 8-K filed on June 9, 2008.The loan loss provision expense resulted from both increases in allocations for certain specific loans and an increase in the overall loan loss reserve in response to certain negative trends in 1st Bank’s loan portfolio and the continuing decline of regional and national economic conditions. As previously disclosed, on February 26, 2008,1st Independence and 1st Bank entered into an agreement and plan of merger with MainSource Financial Group, Inc. (“MainSource”) (NASDAQ: MSFG) providing for the merger of 1st Independence with and into MainSource.In the proposed merger, 1st Independence's shareholders will receive, subject to adjustment as described below, $5.475 in cash and 0.881036 shares of MainSource common stock for each share of 1stIndependence's stock owned.The aggregate cash payable in the merger will be adjusted at closing, on a dollar-for-dollar basis, to the extent 1st Independence's consolidated tangible shareholders' equity as of the end of the month preceding closing, as adjusted as described in the merger agreement, is less than $26,700,000 or more than As of June 30, 2008, 1st Independence's consolidated tangible shareholders' equity was $25,035,000, after deducting $356,000 after taxes of legal and other professional fees relating to the proposed merger with MainSource that 1st Independence recorded through June 30, 2008 as well as the above-referenced loan loss provision expense. 1stIndependence will incur additional merger-related and other expenses prior to the consummation of the merger, including but not limited to approximately $335,000 before taxes in fees and expenses currently estimated to be payable to 1stIndependence'sprofessional advisorsin connection with the merger. If the calculation of 1st Independence’s consolidated tangible shareholders’ equity for purposes of the merger agreement had occurred as of June 30, 2008 after taking into account the additional fees and expenses currently estimated to be payable to 1stIndependence's professional advisers in connection with the merger as described above, 1st Independence’s consolidated tangible shareholders’ equity would have been approximately $24,814,000.As a result, the cash portion of the merger consideration would have been reduced from $5.475 per share to $4.530 per share.The actual reduction to the cash portion of the merger consideration will depend on the extent to which 1stIndependence's operating earnings from June 30, 2008 until end of the month prior to the month in which the closing occurs offset merger-related and other expenses or losses 1st Independence incurs through such date. Additional Information About The Merger And Where To Find It The merger is being submitted to 1st Independence’s shareholders for their consideration at a special meeting to be held on Thursday, August7, 2008, at 5:30p.m., Eastern Daylight Time, at 3801 Charlestown Road, New Albany, Indiana as further described in the joint proxy statement/prospectus included in the registration statement filed by MainSource with the SEC with respect to the merger.The joint proxy statement/prospectus was first mailed to 1st Independence shareholders on or about July 3, 2008 and includes information on how 1st Independence shareholders may vote their shares in person or by proxy at the special meeting as well as how to revoke any proxies previously submitted prior to the special meeting.1st Independence shareholders are urged to read the registration statement and the joint proxy statement/prospectus regarding the merger and any other relevant documents filed by MainSource with the SEC, as well as any amendments or supplements to those documents, because they contain important information about the merger.
